Title: General Orders, 27 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Friday March 27th 1778.
Ghent—Goshen Gardner.


The numerous Inconveniencies of a large train of baggage must be apparent to every officer of the least observation; an Army by means of it is rendered unwieldy and incapable of acting with that ease and Celerity which are essential either to it’s own Security and defence or to Vigor and Enterprize in its offensive Operations; The sollicitude which those who have a large quantity at stake will feel for its safety even in the most critical Circumstances is sometimes attended with very alarming Consequences and Individuals frequently and unavoidably sustain no inconsiderable losses from the Imprudence of incumbering themselves with superfluous baggage; the Public is burdened with a fruitless Expence, in an additional number of Horses & Waggons and the strength of the Army is diminished by the extraordinary number of Guards required for their protection; These disadvantages and many more that will suggest themselves on reflection notwithstanding the Pains taken to remedy them have been heretofore severely felt by this Army, many instances will be recollected in the course of last Campaign, and among others the great loss which attended the sending the superfluous baggage, during the more active part of it to a distance

from the Army. The Commander in Chief hopes these considerations will influence officers in the ensuing Campaign to provide themselves with those necessaries only which cannot be dispensed with, and with the means of carrying them in the most easy and convenient manner; In order to which he strongly recommends the dis-use of Chests and Boxes & that Portmanteaus or Valises made of Duck may be substituted instead of them, this will be the more requisite as it is in Contemplation to employ as few Waggons as possible and to make use of Pack-Horses as far as may be practicable: It is expected the General & Field Officers will set the Example and see that it is strictly followed by all those under their respective Commands.
Officers at Out-Posts receiving Letters by Flag addressed to the Commander in Chief, by General Howe, whose Name is always indorsed on them are desired to give receipts for the same.
As the Commander in Chief is desirous of geting the interior line of defence completed, He desires that the Brigadiers and officers commanding Brigades will meet at General Varnum’s quarters tomorrow at eleven ôClock and there, or at the Line assign each Brigade it’s proportion which they will cause to be executed under the inspection of the Engineer with as much dispatch as possible.
